 158DECISIONSOF NATIONALLABOR RELATIONS BOARDNewton,MassachusettsDistrictCouncil,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIOandPorrazzo and Hurley Co.,Inc. and Laborers'InternationalUnion of NorthAmerica,Local 560,AFL-CIO. Case 1-CD-184June 27, 1969II.THE LABORORGANIZATION INVOLVEDThepartiesstipulated,andwe find, theCarpentersDistrictCouncilandLaborersInternational Union of North America, Local 560,AFL-CIO, herein referred to as Laborers Local 560,are labor organizations within the meaning ofSection 2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following charges filed by Porrazzo and Hurley Co.,Inc.,hereincalled the Employer, alleging thatNewton,MassachusettsDistrictCouncil,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,hereincalledCarpentersDistrictCouncil, has violated Section 8(b)(4)(D) of the Act.A duly scheduledhearingwas held beforeHearingOfficer S. Anthony diCiero on March 26, April 1, 3,7, 8, 10, and 16, 1969.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with the case to athree-member panel.Allparties,includingLaborer'sInternationalUnion of North America, Local 560, AFL-CIO,appeared at the hearing and were afforded fullopportunitytobeheard,toexamineandcross-examine witnesses,and to adduce evidence onthe issues.The Board has reviewed the rulings of theHearing Officer made at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, including thebriefsofCarpentersDistrictCouncil and theEmployer, the Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERPorrazzo and Hurley Co., Inc., a Massachusettscorporation with its principal office and place ofbusiness in Newtonville,Massachusetts,is engagedin the erection of masonry as a masonry contractorin the building and construction industry in variouspartsof the Commonwealth of Massachusetts.During the past 12 months Porrazzo and HurleyCo., Inc., has purchased and received goods fromoutsidetheCommonwealth ofMassachussetssvalued in excess of $50,000. The parties agree, andwe find, that the Employeris engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and it will effectuate the policies of the Act toassert jurisdiction herein.III.THE DISPUTEA. Background and Facts of the DisputeThe Employer has a prime contract with theMarriottCorporationfortheconstructionofexteriormasonry on the Boston-Marriott Hotel siteinAuburndale,Massachusetts. The Employer is amember of the Masonry Contractors Associationwhich has a collective-bargainingagreement with theLaborersInternationalUnion, which provides:The work jurisdiction covered by this AgreementwhenperformedbymembersoftheASSOCIATION ("Employer") shall include thework which has been historically or traditionallyorcontractuallyassignedtomembers of theLABORERS' INTERNATIONAL UNION OFNORTH AMERICA in the tending of Masonsincluding... the unloading, erecting, dismantling,movingand adjustment of scaffolds.The Employer, pursuant to saidagreement,employsmembers of Laborers Local 560 to erect, move anddisassemblemetaltubularscaffoldingattheabove- mentioned hotel, as well as elsewhere. Thisagreement doesnot provide that the signatoriessubmit jurisdictional disputes to the National JointBoardfor the Settlement of Jurisdictional Disputesor abide byitsdecisions.The Employer has nocollective-bargainingagreementwithCarpentersDistrict Council.David J. Porrazzo, president of the Employer,testified that in October 1968, he met CarpentersDistrict Council's business agent,Edward Gallagher,on the jobsite and informed him the Laborers wouldbeused to erect scaffolding.Gallagher replied,"we'll see about that."On November 15, the Employer received a letterfrom the National Joint Boardawardingscaffoldingworkexceeding14feettoCarpenters.TheEmployer, on November 29, informed the NationalJoint Board that that Board had no jurisdiction overthe Employer.On January 9, 1969, Gallagher presented himselfatthe jobsite andmetwith the Employer'srepresentative,Marriott'srepresentative,and arepresentativeof Laborers Local 560, to discuss theuse of laborers for erection of scaffolding over 14feet.Gallagher stated that the National Joint Boardhad awarded the work to the Carpenters, and theEmployer replied that itwas goingto use Laborers.The next day, January 10, pickets who weremembers of Carpenters District Council appeared at177 NLRB No. 36 NEWTON,MASSACHUSETTS DIST.COUNCILCARPENTERSthe jobsite.As a result of the picketing, none of theemployees of any other contractor or subcontractorscheduled to work on the site performed any workfor approximately an hour and a half.B.Work in DisputeThe work in dispute here is the erection, assemblyand dismantlingof steel tubularsectionscaffoldsabove the height of 14 feet at theBoston-MarriottHotel in Auburndale,Massachusetts.C. The Contentions of the PartiesCarpentersDistrictCouncil contends that theEmployer is bound by the National Joint Boardaward and that the area practice supports a workassignment to the Carpenters.The Employer contends that the disputed workbelongs to laborers because of Employer, area, andindustrypractice,skilland efficiency, contractcoverage, and the Employer's assignment of thework to laborers.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermineadisputeoutofwhich a Section8(b)(4)(D) chargehas arisen.However, before theBoard proceeds with a determination of dispute, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record shows that in January 1969, CarpentersDistrictCouncil'sbusinessagentatthehotelconstruction site, where laborers employed by theEmployer wereengagingin scaffolding work, toldtheEmployer that carpenters and not laborersshould perform that work. Shortly thereafter, therehavingbeennoreassignmentofthework,Carpenters picketed and a work stoppage developed.In view of the conduct described above, we findthat there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred and thatthedispute is properly before the Board fordetermination under Section 10(k) of the Act.E.Merits ofthe DisputeTheEmployer,throughitsmembership inMasonry Contractors Association, is bound by acollective-bargainingagreementwithLaborers'Local560'sInternationalUnionwhich coversscaffoldingwork. The Employer has no contractwith Carpenters District Council or its affiliates.The record shows that scaffolding is erected as themasonry workprogressesand that thetime spenterectingand dismantlingscaffoldingisminimal.Therefore,laborers assignedthisworkare alsoavailable toassist themasons,performing suchtasks as stacking bricks andtendingmortar. The use159of carpenters on scaffolding over 14 feet high wouldnecessarily require the Employer hire carpenters,there being none presently on its payroll, and wouldresult in the accumulation of idle time and increasedcosts inthe production of the work.Testimony by the Employer and other masonrycontractorscompelstheconclusionthattheoverwhelming practice of this Employeras well asof the industry, both in the city of Newton and theCommonwealth of Massachusetts, is to assign metalscaffolding work to laborers.Other factors usually considered by the Board injurisdictional dispute cases provide little assistanceindetermining the instant dispute. Neither of theUnionshasbeencertified.The Joint BoardDecision, relied upon by the Carpenters in supportof its claim, is not binding upon the Employer, whois unwillingto abide by that Decision.' Further, bothcarpenters and laborers possess the requisite abilitiesto do the work.In view of the foregoing, on the basis of therecord as a whole, and upon appraisal of all relevantconsiderations, we believe that the work in disputeshould be awarded to employees represented byLaborers Local 560. The fact that the Employer'sassignmentconforms to its own and area practicesand is consistentwith its collective-bargainingagreement,the fact that laborers employed by theEmployer not only have the requisite skill but arefamiliarwith all facets of the work, and theattendantefficiencyofoperations lead us toconclude that Employer's assignmentof the work isthe proper one.' Therefore, we shall determine thedisputebyassigningthework in question toemployees of Porrazzo and Hurley Co., Inc.,represented by Laborers Local 560. In making thisdetermination,which is limited to the controversywhichgives riseto this proceeding, we are notassigningthe work to Local 560 or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of'The Carpenters District Council contends that the Employer is boundby the Joint Board award through its contract with Bricklayers,Masonsand Plasterer's International Union,AFL-CIO However, the provisions ofthe Employer's contract with Bricklayers are not binding,or relevant, withregard to this dispute,which is between Carpenters and Laborers.We do not imply that a decision of the Joint Board may not be arelevant factor,to be considered together with all other relevant factors,simply because the Employer was not bound by the submission In thecircumstances of this case, however,we can accord little weight to theaward.We note that it did no more than state that the dispute wasgoverned by a 1920 decision issued by the Joint Board.In view of the factthat the award failed to disclose the factors relied upon and the reasoningemployed in reaching the ultimate determination,we are unable to evaluatethe award in the light of our own standards to ascertain the degree ofsignificancetobe accorded it.InternationalUnionof OperatingEngineers,LocalUnionNo 158, AFL-CIO,172 NLRB No. 192.See United Brotherhoodof Carpentersand Joinersof America, LocalNo 213, AFL-CIO (GeneralMasonry, Inc.).175 NLRB No 101;UnitedBrotherhoodof Carpentersand Joiners,Local No153 (Blount BrosCorporation),175 NLRB No 81 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe foregoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardherebymakes the following determination of thedispute.1.Employees employed by Porrazzo and HurleyCo.,Inc.,who are represented by Laborers'InternationalUnion ofNorthAmerica,Local 560,AFL-CIO,rather than carpenters represented byNewton,MassachusettsDistrictCouncil,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,are entitled to perform the erection,assembly and dismantling of metal tubular scaffoldsused in the erection of masonry walls at theconstruction site of the Boston-Marriott Hotel inAuburndale,Massachusetts.2.Newton,MassachusettsDistrictCouncil,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,isnotentitledbymeansproscribed by Section 8(b)(4)(D)of the Act,to forceor require the Employer,Porrazzo and Hurley Co.,Inc.,toassigntheabovework to carpentersrepresented by it.3.Within 10 days from the date of this DecisionandDeterminationofDispute,Newton,Massachusetts District Council,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,shall notify the Regional Director for Region 1, inwriting,whether it will or will not refrain fromforcing or requiring the Employer, Porrazzo andHurley Co., Inc., by means proscribed by Section8(b)(4)(D),toassignthework in dispute tocarpenters,ratherthantoemployeesoftheEmployer who are represented by Laborers Local560.